Opinion by
Cline, J.
The record showed that the skins are not required to be marked but that the bales were marked “Pr. of Can.” and they were required to be marked “Product of Canada” before being released from customs custody. From the record and following Givaudan v. United States (22 C. C. P. A. 115, T. D. 47104), Denton Felt & Hair Co. (27 id. 282, C. A. D. 101), Connor v. United States (28 id. -, C. A. D. 143), and Abstract 35794 the court held that the marking “Pr. of Can.” was insufficient to indicate that Canada is the country of origin. The protest was therefore overruled. Lorillard v. United States (24 C. C. P. A. 90, T. D. 48412) and Abstracts 37656, 32638, and 38243 cited.